UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended NOVEMBER 30, 2013 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number:333-190690 EXEO ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Nevada 45-2224704 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 4478 Wagon Trail Ave., Las Vegas, NV 89118 (Address of principal executive offices and Zip Code) (702) 361-3188 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: 510,000 Common Stock, $0.0001 par value per share None; These securities are quoted on the OTC Bulletin Board (OTCBB) and OTC Markets (OTCQB) (Title of each class) (Name of each exchange on which registered) Securities registered pursuant to Section 12(g) of the Act: None (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨ No x Indicate by check mark whether the registrant(1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 (Exchange Act) during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and(2)has been subject to such filing requirements for the past 90days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x The aggregate market value of the voting and non-voting stock held by non-affiliates of the registrant as of February 28, 2014, the last business day of the registrant's most recently completed first fiscal quarter, is undeterminable. The total number of stock held by non-affiliates of the registrant as of this date was 6,176,914.The aggregate market value of such securities on July 12, 2012 was determined by the Company to be $1,544,229 based upon the analysis described in further detail in Item 5 of this report. State the number of shares outstanding of each of the issuer’s classes of common equity, as of the last practicable date: 23,433,100 Common Shares as of March 13, 2014. DOCUMENTS INCORPORATED BY REFERENCE Incorporated by reference within this report are certain documents previously filed with the Commission within Form S-1, as amended, which was filed on August 16, 2013, and within Form 8-K, which was filed on January 22, 2014.Such documents are listed in Item 15 of this report. 2 TABLE OF CONTENTS Page PART I 4 Item 1 Business 4 Item 1A Risk Factors 6 Item 1B Unresolved Staff Comments 6 Item 2 Properties 6 Item 3 Legal Proceedings 7 Item 4 Mine Safety Disclosures 7 PART II 7 Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity 7 Item 6 Selected Financial Data 9 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 7A Quantitative and Qualitative Disclosures About Market Risk 11 Item 8 Financial Statements and Supplemental Data 11 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 11 Item 9A Controls and Procedures 11 Item 9B Other Information 12 PART III 12 Item 10 Directors, Executive Officers and Corporate Governance 12 Item 11 Executive Compensation 14 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 15 Item 13 Certain Relationships and Related Transactions, and Director Independence 16 Item 14 Principal Accounting Fees and Services 16 PART IV 17 Item 15 Exhibits, Financial Statement Schedules 17 (a) Financial Statements F-1 – F-16 (b) Exhibits Signatures 20 3 PART I ITEM 1. DESCRIPTION OF BUSINESS. Overview Exeo Entertainment, Inc. designs, develops, licenses, manufacturers, and markets consumer electronics in the video gaming, music and smart TV sector. Our current business objectives are: · Complete product development and establish channels of distribution, and · Expand SKUs within the headphone market for both music and gaming Activities to date We incorporated in the state of Nevada on May 12, 2011. We are a development stage company. From our inception to date we have not generated any revenues and continue to operate at a loss. Our activities have centered on the design and engineering of peripherals in the video gaming, music, and smart TV sector. We accomplished the following: 1) In 2011, we executed an exclusive license agreement with Digital Extreme Technologies, Inc. to secure the rights to manufacture and distribute the Extreme Gamer®, Zaaz™ keyboard and the Reality Pro™ handheld gaming system. 2) In 2012, the company completed its first round of financing for proceeds of $773,035 and used said proceeds to continue product development on the aforementioned licensed products. 3) In 2013, we completed our second round of financing for proceeds of $937,740 and we executed a license agreement with Psyko Audio Labs Canada to manufacture and distribute the Carbon and Krypton line of patented headphones; Patent US # 8,000,486. 4) In June 2013, we debuted the Extreme Gamer®, the Zaaz™ keyboard, and the Psyko™ Krypton headphones to the public at the 2013 Electronic Entertainment Expo (E3) held June 11-13. 5) In July 2013, we executed a contract with Elite Product Management, Ltd. HongKong to handle the sourcing, procurement, QA, Logistics and manufacturing of the Psyko™ headphones, Zaaz™ keyboard, and the Extreme Gamer®. 6) In January 2014, the SEC granted the effectiveness of our S-1 registration statement. 7) In February 2014, FINRA approved the ticker “EXEO”. 8) In March 2014, we were approved by DTC (The Depository Trust and Clearing Company). DTC provides the electronic basis through which stock sales bought and sold through brokers are transferred from the seller’s brokerage account to the buyer’s account. 9) We completed the molds for the Psyko™ PC model and are working on the molds for the Psyko™ console unit. Although this task has not yet been accomplished, we are currently working on molds for the Zaaz™ keyboard. Products and Services Products under development include the Psyko™ 5.1 surround sound gaming headphones for both PCs and consoles, Krankz™ Bluetooth™ wireless headphones, Zaaz™ Smart TV keyboards, the Extreme Gamer®; a multi-disc video game changer, and an android based portable gaming system. We have completed the engineering on the Psyko™ and Krankz™ headphones. We are finalizing development on the Zaaz™ keyboard and will soon begin tooling for manufacturing. The Extreme Gamer™ and portable gaming system are still in development and expected to be released in 2015. Strategy and Marketing Plan Once manufacturing is established we intend on utilizing existing consumer electronics distributers, such as Synnex Corp. (SNX) and Ingram Micro to distribute our products to big box retailers such as Best Buy, GameStop, and Fry’s Electronics.We do not have distribution agreements with these companies at this time. 4 ITEM 1. DESCRIPTION OF BUSINESS.- continued Competition Psyko ™ Headphones While our Psyko™ headphone offering differs from the competition in the method of 5.1-surround sound delivery, we will face competition from manufacturers with established channels of distribution, mature capital structures, and significantly larger marketing budgets. Well established gaming headphone manufacturers include Turtle Beach; a private company, Tritton – a subsidiary of Mad Catz Interactive (MCZ), and Astro Gaming which is a subsidiary of Skullcandy (SKUL). While other headphone manufacturers replicate 5.1 surround sound through Digital Signal Processing (DSP), the Psyko™ headphones use a patented method of sound delivery that doesn’t require the use of DSP. Management believes that the difference in audio quality is a major differentiating factor between our product offering and what is currently available on the market. Krankz™ Headphones We expect to face competition from lifestyle headphone companies such as Beats by Dr. Dre and Skull candy. These entities are well established and have a loyal customer following. We expect to carve out a niche within the market by initially marketing to the X games demographic through endorsements and sponsorships in Extreme sports such as motocross, supercross, snowboarding, surfing, skating, and similar such sports. Zaaz™ Keyboard The majority of the competition in the Bluetooth wireless keyboard arena is concentrated amongst a few well-known companies such as Logitech® (LOGI), Microsoft® (MSFT), Apple® (AAPL), and Samsung® (SSNLF). While management believes that only Samsung makes keyboards specifically designed to interact with smart TVs, and that their keyboards only work with certain Samsung® TVs, there can be no assurance that other companies do not currently manufacture, or plan to manufacture, such units in the future. Any such companies that manufacture keyboards capable of connecting to a smart TV would further increase competition. The Company intends on differentiating the Zaaz™ keyboard through a set of features designed specifically for smart TV users. The Zaaz™ keyboard features a customized set of “one touch access keys” that allows users to access specific, user defined features of the consumers smart TV. Examples include one touch access to the following: Netflix®, Facebook®, Hulu®, and Amazon®. Additionally, the Zaaz™ keyboard will differentiate itself by including a full size track pad – built into the keyboard – to navigate, point, click, and select. Extreme Gamer® The Extreme Gamer® is a patent pending (patent application 12/543,296) multi-disc video game changer that connects to current generation video game consoles offered by Nintendo®, Microsoft®, and Sony®. Management believes from attending the Consumer Electronics Show (CES) January 11-13, 2013, having a booth and its products on display at the Electronic Entertainment Expo (E3) June 11 – 13, 2013 (booth 4010), and from regularly reading Video Gaming news from sources such as IGN.com, EGNnow.com, 1up.com, and gamespot.com that no other company is currently manufacturing a multi-disc video game changer. If such a unit is being made management is unaware of its existence. Management however acknowledges that while it cannot find any commercially available products that our patents may never be awarded and that we could face competition from any number of existing video game accessory manufacturers. Sources and Availability of Suppliers and Supplies Currently we have access to an adequate supply of products, from various manufacturers.These companies and their products are new, not well established, and are a subject to significant risk and uncertainty. 5 ITEM 1. DESCRIPTION OF BUSINESS.- continued Dependence on One or a few Major Customers We do not anticipate dependence on one or a few major customers into the foreseeable future. Patents, Trademarks, Licenses, Franchise Restrictions and Contractual Obligations and Concessions We executed a license agreement with Psyko Audio Labs Canada to manufacture and distribute the Carbon and Krypton line of patented headphones. US Patent # 8,000,486 (for the Psyko Krypton™ surround sound gaming headphones.With regard to intellectual property rights associated with Psyko ™ Headphones, we have a license to use this mark as well as the patented technology. We entered into a license agreement with Digital Extreme Technologies, Inc., a Delaware corporation, (also referred to as DXT) for use of certain intellectual property associated with the products being designed and developed by us. The Black Widow keyboard is now known as the Zaaz keyboard. DXT worked to design and develop the Extreme Gamer as well as the Black Widow keyboard. We continue to work under a license agreement with DXT to advance the use of technologies designed by DXT. DXT applied to the U.S. PTO for a patent of its Multi Video Game Changer. The agency assigned an application number of 12/543,296 to its application, which was published on February 25, 2010. The proposed 10 disk Video Game Changer is designed to interface directly with Sony PS3®, Nintendo Wii®, and Microsoft Xbox 360®. The Company anticipates incorporating Blu-Ray® compatible optics technology under a license agreement. This would allow users to insert Blu-Ray® discs into the Video Game Changer, and once connected to the video game console, to play movies on television. Sony PS3® is now capable of playing Blu-Ray® discs, but only with a capacity for a single disk. This technology would provide for the loading of up to 10 DVD’s, CD’s or Blu-Ray® discs into a single console that communicates with a video game console via USB. Furthermore, users would be able to plug in any external hard disc drive (“HDD”) directly into the console via an internal ATPI port, allowing movies, music and pictures to be played directly from the HDD. In regard to intellectual property rights associated with Krankz™ Headphones, we do not have a federally registered trademark in the word Krankz.Therefore, we do not have the same presumptive rights which might otherwise apply had we obtained a federally registered trademark.We believe we have intellectual property rights to this mark under common law.If we are unable to register this mark, we may use an alternative name for these headphones. Research and Development Expenditures The information requested by this item is set forth in Item 7 of this Report. Subsidiaries We do not have any subsidiaries. ITEM 1A. RISK FACTORS As a “smaller reporting company”, we are not required to provide the information required by this Item. ITEM 1B. UNRESOLVED STAFF COMMENTS The Company has no unresolved staff comments. ITEM 2. DESCRIPTION OF PROPERTY. We currently lease 10,068 sq. ft. of office and warehouse space at 4478 Wagon Trail Avenue, Las Vegas, Nevada 89118. Our current lease term expires on September 30, 2014, but is renewable for an additional twelve (12) months under the original lease terms.Our monthly lease payment is $7006. This location serves as our only facility for day to day operations. We believe our current premises are adequate for our current operations and we do anticipate that we will require additional premises in the next 9-12 months.We do not have any investments or interests in any real estate.Our company does not invest in real estate mortgages, nor does it invest in securities of, or interests in, persons primarily engaged in real estate activities. 6 ITEM 3. LEGAL PROCEEDINGS. We know of no existing or pending legal proceedings against us, nor are we involved as a plaintiff in any proceeding or pending litigation. There are no proceedings in which any of our directors, officers or any of their respective affiliates, or any beneficial stockholder, is an adverse party or has a material interest adverse to our interest. Our address for service of process in Nevada is Business Filings, Incorporated located at 311 S. Division Street, Carson City, Nevada 89703. ITEM 4. MINE SAFETY DISCLOSURES None. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY The Company’s common stock is traded on the over-the-counter market and quoted on the Over-The-Counter Bulletin Board (aka OTCBB) under the trading symbol “EXEO”.We are not separately listed with another market known such as OTC Link LLC, which organizes securities into one of three separate market-places, i.e. OTC: Markets – QX, Pink and QB. The Company has 100,000,000 shares at $0.0001 par value common stock authorized and 23,433,100 and 22,495,360 shares issued and outstanding at November 30, 2013 and 2012, respectively.During fiscal year ended November 30, 2013, the Company granted 1,875,480 stock warrants to investors in exchange for cash.Details associated with stock warrants are described in Note G. On December 24, 2012, the Company filed an amendment to its Articles of Incorporation to change the par value of its common stock from $0.001 to $0.0001 and to add to the authorized capital of theCompany 1,000,000 Series A Preferred Stock at par value $0.0001. As of September 20, 2013, there have been no issuances of Preferred Stock. On January 13, 2014, the Company filed a Certificate of Designation to add to the authorized capital of the Company 1,000,000 Series B Preferred Stock at par value $0.0001. In January, 2014, the Company did not file an Amendment to its Articles of Incorporation, but intends to do so.The Company has no other class of stock authorized by the State of Nevada. Recent Sales of Unregistered Securities During the fiscal year ended November 30, 2012, the Company issued 2,155,360 common shares to investors in exchange for cash. The Company recorded this stock issuance at the dollar amount of total capital raised from this group, which equals $773,035. During the fiscal year ended November 30, 2013, the Company issued 937,740 common shares to investors in exchange for cash. The Company recorded this stock issuance at the dollar amount of total capital raised from this group, which equals $937,740. Each person executed a stock subscription agreement and delivered funds in exchange for our equity at a price of $1.00 for each common share and two stock warrants. We incurred equity issuance costs of $19,193 and $19,332 during the fiscal years ended November 30, 2013 and 2012, respectively.Rather than expense these costs, such items are charged against the Company’s equity.These costs include mailing, copying, courier, and other miscellaneous costs associated with the duplication and delivery of our offering circular to investors and paying for the return delivery of signed stock subscription agreements. 7 ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY - continued There is presently a limited public market for our common stock.We were listed with the OTCBB in February, 2014, and in March we obtained an approval from the DTC (the Depository Trust and Clearing Company).As mentioned elsewhere in this report, the DTC provides the electronic basis through which stock sales bought and sold through brokers are transferred from the seller’s brokerage account to the buyer’s account. We can provide no assurance that our shares will be actively traded on the OTCBB or, that the public market will achieve or continue with any particular daily volume or price for our listed securities. Incentive Stock Option Grants to Officers Pursuant to the employee incentive stock option plan, on July 15, 2012, the Company granted 2,000,000 shares to each of its two officers and directors.The option agreement provides the employee has no more than five years from the date of the grant to exercise the options at an exercise price of $0.25 per share.The employee may only exercise such options based upon the contracted vesting schedule, which provides that the options vest on a pro-rata basis over 60 months of future services to be rendered by such employee. In addition, on August 15, 2012, the Company granted 100,000 incentive stock options to another employee of the Company. This employee received the right to exercise the options on the date of grant at an exercise price of $0.25 per share. These options (100,000) expired during fiscal year 2013. The fair value of the options is calculated using the Black-Scholes method as of the date of grant.The current stock price at the dates of grant, which is July 15, 2012 and August 15, 2012, is $0.25 based on the private sale to accredited investors of common shares to investors for the eleven months prior to the date of grant. Several industry comparables to this Company were used in order to determine an approximation of the volatility. Further information regarding the determination of the volatility and the assumptions used during the course of preparing an analysis using the Black-Scholes method may be found in Note G to the Company’s financial statements. There were 4,000,000 stock options outstanding to the Company’s management as of November 30, 2013, and within this group, 800,000 stock options were capable of being exercised at November 30, 2013. The remaining number of options are not exercisable as of November 30, 2013 as each of the two officers had not yet completed the “incentive”, i.e. the future monthly terms in office in order to exercise such options.The weighted average exercise price is $0.25 per share and the weighted average remaining life is 43.5 months. Stock Warrants Issued to Investors There were no stock warrants granted by the Company from inception through August 16, 2012.For each common share purchased by an investor, for no additional consideration, each investor acquired a warrant to purchase an additional two shares at the fixed price of $1.00 per share.During the period from August 16, 2012 to August 31, 2013, in connection with a private placement, the Company raised $1,250,000 from the sale of securities. 2,500,000 stock warrants to purchase common stock were granted in conjunction with the purchase by each investor of our common stock.The terms of the stock warrant include the right to exercise all or a portion of the warrants granted, shall be no more than 2 years from the date of grant of the warrant, and the exercise price is $1.00 per warrant.The warrant may not be transferred or assigned in whole or in part by the grantee. There were no Stock Warrants issued during the period September 1, 2013 to fiscal year ended November 30, 2013.There were 2,500,000 stock warrants outstanding at November 30, 2013.The weighted average exercise price is $1.00 and the weighted average remaining life is 16 months. Dividends There are no restrictions in our Articles of Incorporation or bylaws that restrict us from declaring dividends. The Nevada Revised Statutes, however, prohibit us from declaring dividends where, after giving effect to the distribution of the dividend: (A) We would not be able to pay our debts as they become due in the usual course of business; or 8 ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY - continued (B) Our total assets would be less than the sum of our total liabilities, plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have neither declared nor paid any cash dividends on our capital stock and do not anticipate paying cash dividends in the foreseeable future. Our current policy is to retain any earnings in order to finance the expansion of our operations. Our board of directors will determine future declaration and payment of dividends, if any, in light of the then-current conditions they deem relevant and in accordance with the Nevada Revised Statutes. ITEM 6. SELECTED FINANCIAL DATA As a “smaller reporting company”, we are not required to provide the information required by this Item. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS FINANCIAL CONDITION AND RESULTS OF OPERATIONS Comparison of Twelve Month Results –for the fiscal years ended November 30, 2013 and 2012, respectively Revenues and Gross Profit Revenues and Gross Profit for the twelve months ended November 30, 2013 and November 30, 2012 are zero. The Company is a development stage company and has incurred significant costs in research and development activities. See discussion below for further information. At November 30, 2013, the Company had incurred an accumulated deficit of $1,646,847 since inception. Costs and Expenses Total cost and expenses increased to $876,183 for the year ended November 30, 2013 as compared to $667,111 for theyear ended November 30, 2012. These increases in the fiscal year ended November 30, 2013 were primarily due to increasing costs associated with consulting fees, legal and professional fees, promotion expenses, and compensation to officers with regard to incentive stock options granted in June 2012. Research and Development Costs The Company incurred $128,108 and $193,405 for research and development costs during the fiscal years ended November 30, 2013 and 2012, respectively. As to the 2012 fiscal year, these costs relate to hardware engineering, design and development of the Zaaz Keyboard and the Extreme Gamer. As to the 2013 fiscal year, these costs pertain to the Psyko Krypton™ surround sound gaming headphones, Zaaz Keyboard and the Extreme Gamer. Other Income and Expenses Interest expense was $1,242 in the twelve months ended November 30, 2013 as compared to $3,089 for the twelve months ended November 30, 2012. Income Taxes The Company had no income tax expenses and fully allowed for the income tax benefit for each of the twelve months ended November 30, 2013 and 2012 due to incurrence of net operating loss in each of these periods. As of November 30, 2013, the Company’s available unused operating loss carryback is approximately $1,292,564. As presented in the financial statements found elsewhere in this Statement, the Company determined a total deferred tax asset of $222,043, which was calculated by multiplying a 34% estimated tax rate by the cumulative net operating loss (NOL). The company had no income tax expense and fully allowed for the income tax benefit for fiscal years 2011, 2012 or 2013 due to incurrence of net operating losses. There are no income tax refund opportunities currently available. Effect of Inflation Inflation has not had a significant impact on the Company’s operations or cash flows. 9 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS FINANCIAL CONDITION AND RESULTS OF OPERATIONS - continued Liquidity and Capital Resources Long-Term Debt / Note Payable and Other Commitments Other than what is described in this Item, the Company had no material commitments for capital expenditures at November 30, 2013 or November 30, 2012. On May 25, 2011, Exeo Entertainment, Inc. entered into an exclusive license agreement with Digital Extreme Technologies, Inc. whereby Exeo Entertainment, Inc. will manufacture and market the Extreme Gamer and Zaaz keyboard. Exeo Entertainment, Inc. will pay Digital Extreme Technologies, Inc. a 5% royalty fee on gross sales of both products. On June 10, 2013, Exeo Entertainment, Inc. entered into a license agreement with Psyko Audio Labs, Canada whereby Exeo Entertainment. Inc. will manufacture and market the Psyko Krypton and Carbon line of gaming headphones. The company will owe a 5% royalty on all headphone sales to Psyko Audio Labs.Payments are due quarterly on January 15, April 15, July 15, and October 15. In fiscal year 2013, the Company incurred a minimum royalty expense of $12,130.In fiscal year 2014, the Company will incur increasing minimum royalty expenses as follows: $24,063 (CDN $26,741), $33,088 (CDN $36,770), $42,102 (CDN $46,787), and $60,155 (CDN $66,849) in each of the four quarters, respectively.Prepaid expenses consist of royalty fees of $44,146 (CDN $49,058) paid to Psyko Audio Labs. These prepaid expenses shall be applied towards royalty expenses incurred in fiscal year 2014. At January 1, 2015, we are obligated to pay minimum monthly royalties of $89,986 (CDN $100,000) per quarter for the remaining term of the contract.The company carries the risk of currency exchange rate fluctuations as our royalty obligation under the license agreement is stated in Canadian dollars. The Company has an office and warehouse rental lease obligation through September 30, 2014, which equals $70,060 as of November 30, 2013. The monthly minimum rental payment is $7,006. Rent expense was $84,072 and $85,538 for the fiscal years ended November 30, 2013 and 2012, respectively. Cash Flow Information The Company had working capital of approximately $345,267 and a current ratio of 7.04 at November 30, 2013. The Company had working capital of $91,599 and a current ratio of 2.70 at November 30, 2012. The increase in working capital and the current ratio at November 30, 2013 as compared to November 30, 2012 was primarily due to the increase in cash associated with the following: i) sales of equity investments, ii) reduction in the use of working capital for purchases of vehicles and equipment, and iii)lower expenditures for research and development expenses. The Company believes it has insufficient cash resources to meet its liquidity requirements for the next 12 months. During the twelve months ended November 30, 2013, the Company had cash and cash equivalents of approximately $358,299 as compared to cash and cash equivalents of $130,676 at November 30, 2012. This represents an increase in cash of $227,623. Cash used in Operating Activities The Company used approximately $634,112 of cash for operating activities in the twelve months ended November 30, 2013 as compared to using $576,985 of cash for operating activities in the twelve months ended November 30, 2012. This increase in cash used in operating activities, which is $57,127, is primarily attributed to the net loss generated in the twelve months ended November 30, 2013. Cash used for Investing Activities Investing activities for the twelve months ended November 30, 2013 used approximately $24,041 of cash as compared to using $69,522 of cash in the twelve months ended June 30, 2012. This decrease in use is attributable to a reduction in the acquisition of vehicles and equipment in fiscal year 2013 as compared to fiscal year 2012. Cash Provided by Financing Activities Financing activities in the twelve months ended November 30, 2013 provided $885,776 of cash as compared to providing $750,358 of cash in the twelve months ended November 30, 2012. The difference of $135,418 is attributable to the increase in equity investments as presented in Item 5. The Company did not incur any debt issuance costs in 2014. The Company’s principal sources and uses of funds are investments from accredited investors. The Company would need to raise additional capital in order to meet its business plan. Management intends to secure additional funds using borrowing or the further sale of Regulation D, Section 506 securities to accredited investors in the future. 10 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS FINANCIAL CONDITION AND RESULTS OF OPERATIONS - continued There is no assurance that Company may secure funding, or whether it can do so on terms acceptable to it, or at all, and its liquidity would be severely compromised. The accompanying financial statements have been prepared assuming that the company will continue as a going concern which contemplates, amongst other things, the realization of assets and satisfaction of liabilities in the course of business. We anticipate that our future liquidity requirements will arise from the need to fund our growth, pay our current obligations and future capital expenditures. The primary sources of funding for such requirements are expected to be cash generated from operations and raising additional funds from private sources and/or debt financing. Going Concern Consideration Our independent auditors included an explanatory paragraph in their report on the accompanying financial statements expressing concerns about our ability to continue as a going concern. We agree with this assessment.Our financial statements contain additional note disclosures describing the circumstances that lead to this disclosure by our independent auditors. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Forward-Looking Statements Many statements made in this report are forward-looking statements that are not based on historical facts. Because these forward-looking statements involve risks and uncertainties, there are important factors that could cause actual results to differ materially from those expressed or implied by these forward-looking statements. The forward-looking statements made in this report relate only to events as of the date on which the statements are made. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a “smaller reporting company”, we are not required to provide the information required by this Item. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The information requested by this item is set forth in Item 15(a) of this Report. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None ITEM 9A. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Our management has evaluated the effectiveness of our disclosure controls and procedures (as defined in Rule 13a-15(e) under the Securities Exchange Act of 1934, as amended) as of the end of the period covered by this Report. Based on the management evaluation, we concluded that our disclosure controls and procedures are not effective to provide reasonable assurance that information we are required to disclose in the reports that we file or submit under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the SEC’s rules and forms, and that such information is accumulated and communicated to our management, including our principal executive officer and principal financial officer, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. Management is in the process of determining how to most effectively improve our disclosure controls and procedures. 11 ITEM 9A. CONTROLS AND PROCEDURES - continued Management’s Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control, as is defined in the Securities Exchange Act of 1934. These internal controls are designed to provide reasonable assurance that the reported financial information is presented fairly, that disclosures are adequate and that the judgments inherent in the preparation of financial statements are reasonable. There are inherent limitations in the effectiveness of any system of internal controls, including the possibility of human error and overriding of controls. Consequently, an effective internal control system can only provide reasonable, not absolute, assurance with respect to reporting financial information. Our internal control over financial reporting includes policies and procedures that: (i) pertain to maintaining records that in reasonable detail accurately and fairly reflect our transactions; (ii) provide reasonable assurance that transactions are recorded as necessary for preparation of our financial statements in accordance with generally accepted accounting principles and the receipts and expenditures of company assets are made and in accordance with our management and directors authorization; and (iii) provide reasonable assurance regarding the prevention or timely detection of unauthorized acquisition, use or disposition of assets that could have a material effect on our financial statements. Management has undertaken an assessment of the effectiveness of our internal control over financial reporting based on the framework and criteria established in the Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”). Based upon this evaluation, management concluded that our internal control over financial reporting was not effective as of November 30, 2013. The Company has resourced outside consultants to assist in implementing the necessary financial controls over the financial reporting and the utilization of internal management and staff to effectuate these controls. This annual report does not include an attestation report of our registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by our registered public accounting firm pursuant to the temporary rules of the Securities and Exchange Commission that permit us to provide only management’s report in this annual report. Changes in Internal Control Over Financial Reporting There were no changes in our internal control over financial reporting that occurred during our most recent fiscal quarter that have materially affected, or reasonably likely to materially affect, our internal control over financial reporting. Limitations on Effectiveness of Controls and Procedures In designing and evaluating the disclosure controls and procedures, management recognizes that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. In addition, the design of disclosure controls and procedures must reflect the fact that there are resource constraints and that management is required to apply its judgment in evaluating the benefits of possible controls and procedures relative to their costs. ITEM 9B. OTHER INFORMATION None PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE The name, age and position of each of our directors and executive officers are as follows: 12 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE - continued Name Age Position Jeffrey A. Weiland 51 President and Director Robert S. Amaral 46 CEO, Treasurer, Secretary and Director Jeffrey A. Weiland, Age 51, President/Director Mr. Weiland has over 20 years’ experience in management, sales and marketing, and product development. Mr. Weiland was a Sergeant in the United States Marine Corps and served from 1985 - 1993. Mr. Weiland was awarded several military service medals, including the Navy Achievement Medal, and received various letters of appreciation and meritorious masts, personal commendations, and good conduct medals.He was honorably discharge after serving in Desert Storm. From 1993 - 1997, Mr. Weiland was a metrology supervisor for Gensia Laboratories, LTD/Sicor Pharmaceuticals, based in Irvine California. Mr. Weiland received his Bachelor of Science in Business Management, from the University of Phoenix in 1997. From 1997 - 2003, Mr. Weiland was the National Marketing Director for Guardian Technologies USA based in Irvine, California. From 2003 - 2007, Mr. Weiland was a sole proprietor of Weiland Media, which focused on new product development. From 2008 - 2011, Mr. Weiland has devoted 100 percent of his efforts to Digital Extreme Technologies, Inc. Mr. Weiland is not currently, nor has he previously served as an officer or director of any public company. Robert S. Amaral, Age 46, CEO, Secretary/Treasurer/Director Mr. Amaral received his MBA in 1997 from Southern Oregon University. In 1996 he received his Bachelor’s Degree in Marketing from Southern Oregon State College. From 1997 – 2000 he was the Director of Marketing of CG Leasing Inc., which later merged with USA Capital Leasing. From 2000 – 2001 Mr. Amaral was a proprietor of a company named Finance Marketing Group, which generated lease finance applications from small businesses across the United States. In 2001, he worked as a Series 3 licensed commodity broker with U.S. Options Corp and Concorde Trading Group. In 2002 Mr. Amaral started Amaral Consultancy where he focused on funding development stage companies. Companies which Mr. Amaral performed contract labor for: L&L Financial, which subsequently changed its name to L& L Energy (LLEN); VSI Wireless, which was acquired by SARS Corporation (SARO.PK); Advanced Ultrasound Imaging, a private healthcare company located in Scottsdale, AZ; American Eagle Motorcycles based in Carlsbad, CA; and Ambient Control Systems located in El Cajon, CA.From 2008 – 2011 Mr. Amaral focused his energies on Digital Extreme Technologies, Inc. Mr. Amaral is not currently, nor has he previously served as an officer or director of any public company. Significant Employees We have no significant employees other than the officers and directors described above. Section 16(A) Beneficial Ownership Reporting Compliance Pursuant to Item 405 of Regulation S-B Section 16(a) of the Exchange Act requires the Company's executive officers and directors, and persons who beneficially own more than ten percent of the Company's equity securities, to file reports of ownership and changes in ownership with the Securities and Exchange Commission. Officers, directors and greater than ten percent shareholders are required by SEC regulation to furnish the Company with copies of all Section 16(a) forms they file. Based on its review of the copies of such forms received by it, the Company believes that during the fiscal year ended November 30, 2013 all such filing requirements applicable to its officers and directors were complied with exception that reports were filed late by the following persons: Name and Principal Position Number of late reports Number of untimely reports Number of Known Failures to File a Required Form Robert S. Amaral, CEO 0 0 0 Jeffrey A. Weiland, Pres. 0 0 0 13 ITEM 11. EXECUTIVE COMPENSATION. Summary Compensation Table The following table sets forth certain compensation information for: (i) each person who served as the chief executive officer of our company at any time during the year ended November 30, 2013, regardless of compensation level, and (ii) each of our other executive officers, other than the chief executive officer, serving as an executive officer at any time during 2013. The foregoing persons are collectively referred to herein as the “Named Executive Officers.” Compensation information is shown for fiscal years ended November 30, 2013 and 2012, respectively. SUMMARY COMPENSATION TABLE ANNUAL COMPENSATION LONG TERM COMPENSATION TOTAL Cash Bonus ($) Stock Awarded ($) Stock Options * ($) Non-Equity Incentive Plan Comp. ($) All Other Compensation($) Total Compensation($) Robert S. Amaral CEO, Treasurer, $
